Citation Nr: 0618883	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  02-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected lumbosacral adhesive arachnoiditis, lateral recess 
spinal stenosis at L4-L5, and post-laminectomy syndrome with 
partial right foot drop, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of the right foot due to service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO in 
November 1999 and March 2003.  

The Board remanded this case back to the RO for additional 
development in June 2005.  



FINDINGS OF FACT

1.  The service-connected lumbosacral spine disability is 
shown to be productive of pronounced intervertebral disc 
syndrome, but not unfavorable ankylosis of the entire spine 
or a vertebral fracture with cord involvement, bedridden 
status, or requiring long leg braces.  

2.  The service-connected lumbosacral spine disability is 
also shown to be productive of an associated neurological 
disorder of partial right foot drop, the symptomatology of 
which equates to moderate incomplete paralysis of the right 
external popliteal (common peroneal) nerve.  

3.  The veteran is not shown to have loss of use of the right 
foot due to service-connected disability, as his right foot 
limitations do not equate to a foot with no effective 
function remaining other than that which would be equally 
well served by an amputation stump or prosthetic device.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 60 percent for the service-connected lumbosacral 
adhesive arachnoiditis, lateral recess spinal stenosis at L4-
L5, and post-laminectomy syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including 
Diagnostic Codes 5235-5243 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5295 (2002).  

2.  The criteria for the assignment of a separate 20 percent 
evaluation for the service-connected back disability on the 
basis of a right leg neurological deficit are met, effective 
on September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a including Diagnostic Code 5243 (2005).  

3.  The criteria for the assignment of SMC, based on the loss 
of use of a foot, have not been met.  38 U.S.C.A. §§ 1114, 
1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.350, 3.1000 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters, the most recent of which 
was issued pursuant to the Board's prior remand in December 
2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA is not 
prejudicial in this case, as the veteran has been fully 
notified of the current evaluation and its effective date in 
a series of rating decisions, including the appealed 
decisions.  Id.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, as indicated above, this 
case has previously been remanded for additional development, 
and the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Entitlement to an increased evaluation for lumbosacral 
adhesive arachnoiditis, lateral recess spinal stenosis at L4-
L5, and post-laminectomy syndrome 
with partial right foot drop

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
The most recent coded rating decision, from May 2003, 
reflects that the veteran has been evaluated at the 60 
percent rate as of December 1994 for intervertebral disc 
syndrome.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a maximum 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 60 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5295 (2003), the only bases for an evaluation in 
excess of 60 percent for a spinal disorder were 
residuals of a vertebral fracture with cord involvement, 
bedridden status, or requiring long leg braces (Diagnostic 
Code 5285) or complete bony fixation (ankylosis) of the spine 
at an unfavorable angle (Diagnostic Code 5286).  

Under the recent revisions (Diagnostic Codes 5235-5242), a 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of thoracolumbar spine is 240 
degrees.  The section for intervertebral disc syndrome is now 
Diagnostic Code 5243, and, under this section, associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to evaluated separately.  

As indicated, an evaluation in excess of 60 percent for the 
veteran's lumbosacral spine disorder would be warranted only 
in very limited circumstances, including unfavorable 
ankylosis of the entire spine; or cord involvement, bedridden 
status, or requiring long leg braces.  

Here, the Board has reviewed the veteran's claims file, 
including VA examination reports dating from December 1994 to 
December 2005, but finds no evidence suggesting those 
specific symptoms.  The veteran's lumbosacral spine disorder 
is clearly extensive, encompassing limited motion, pain on 
range of motion testing, muscle atrophy, and tenderness to 
palpation.  

However, as indicated in the February 2000 rating decision in 
which the initial evaluation was increased to 60 percent, the 
veteran's symptoms are contemplated by the current 60 percent 
evaluation for intervertebral disc syndrome, the maximum 
available under both sets of diagnostic criteria.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.  

That notwithstanding, the Board notes that current criteria 
for evaluating intervertebral disc syndrome, effective on 
September 23, 2002, allow for separate evaluations for 
associated objective neurological abnormalities.  

The Board finds that the veteran's partial right foot drop 
falls into this category, as it is a neurological abnormality 
that has been objectively shown on multiple VA examinations, 
and a separate evaluation should be assigned as of September 
23, 2002, the date that the regulation governing such 
separate evaluations went into effect.  

As to the level of evaluation, the Board has considered 
38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Under this section, a 10 percent evaluation is assigned for 
mild incomplete paralysis of the external popliteal (common 
peroneal) nerve.  

A 20 percent evaluation contemplates moderate incomplete 
paralysis, whereas a 30 percent evaluation is in order for 
severe incomplete paralysis.  

In cases of complete paralysis, with foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, extension of all toes lost, adduction 
weakened, and anesthesia covering the entire dorsum of the 
foot and toes, a 40 percent evaluation is in order.  

The evidence in this case is consistent with moderate 
incomplete paralysis of the nerve, warranting a 20 percent 
evaluation.  Specific symptoms from the December 2005 VA 
examination include moderate atrophy of the right 
gastrocnemius muscle, use of a right ankle brace, decreased 
pinprick and light touch sensation (mostly in the L5 
distribution of the right foot on the right big toe), 
decreased strength (findings ranging from 3/5 to -5/5) and 
trace right ankle jerks.  

The veteran was able to heel and toe walk, with the toe walk 
better than the heel walk, although he was not able to do so 
on the right during a December 2002 VA neurological 
examination.  

In view of the criteria of Diagnostic Code 8521, the Board 
has considered whether an even higher evaluation of 30 
percent is warranted.  

In this regard, the Board is aware of a September 2001 
statement from Anthony J. Pisciotta, M.D., who noted evidence 
of chronic and acute right L5 radiculopathy and indicated 
that further intensive physical therapy would not make a 
significant difference in terms of dorsiflexion strength, 
ability to work, or right ankle stability.  

Also, in a November 2001 statement, Garry Sherman, D.P.M., 
noted that the veteran's disorder would worsen with age and 
not return to normal in terms of functioning.  

However, neither the two private doctors nor the veteran's 
recent VA examiners have identified any specific symptoms as 
severe, and, as indicated above, the December 2005 VA 
examination revealed motor testing consistent with a moderate 
disability.  

The examiner further noted that, aside from the noted 
decreased pinprick and light touch, the veteran's sensory 
testing was normal.  In sum, these symptoms are substantially 
more consistent with the criteria for a 20 percent evaluation 
than those for a 30 percent evaluation.  

Overall, the evidence of record does not support an 
evaluation in excess of 60 percent for lumbosacral adhesive 
arachnoiditis, lateral recess spinal stenosis at L4-L5, and 
post-laminectomy syndrome, and the claim for this benefit 
must be denied.  

However, the evidence does support a separate evaluation of 
20 percent for associated partial right foot drop, effective 
on September 23, 2002.  To that extent, the appeal is 
granted.  


III.  SMC

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of SMC provided under 38 
U.S.C.A. § 1114(k) is payable for anatomical loss or loss of 
use of one foot, one or more creative organs, or both 
buttocks; blindness in one eye; the inability to communicate 
by speech due to organic aphonia; or deafness in both ears.  

"Loss of use of a hand or a foot" will be held to exist 
when no effective function remains, other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, with attention to 
whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

In this case, the Board has reviewed the evidence of record, 
but there is no indication of "loss of use" of the right 
foot.  As noted above, the veteran's service-connected right 
foot drop is productive of moderate atrophy of the right 
gastrocnemius muscle, use of a right ankle brace, decreased 
pinprick and light touch sensation, decreased strength, and 
trace right ankle jerks.  At the same time, the veteran, 
during his December 2005 VA examination, was able to heel and 
toe walk, with the toe walk better than the heel walk.  

The Board is aware that the veteran's right foot disorder is 
significantly disabling.  In this regard, the Board has noted 
the September 2001 statement from Dr. Pisciotta, who 
indicated that he did not believe that any further intensive 
physical therapy would make a difference in the veteran's 
dorsiflexion strength, ability to work, or ability to 
maintain the stability of his right ankle.  

Significant as the veteran's symptoms are, however, they do 
not equate to a foot with no effective function remaining 
other than that which would be equally well served by an 
amputation stump or prosthetic device.  

Notably, under 38 C.F.R. § 3.350(a)(2)(i), the finding of 
loss of use of the foot requires the loss of all effective 
function, and right foot walking, albeit with discomfort, 
represents at least some degree of effective functioning of 
the foot.  

Overall, the evidence of record does not reflect findings 
that meet the criteria for special monthly compensation under 
38 U.S.C.A. § 1114(k), and the evidence is thus against the 
claim for SMC based on loss of use of the right foot.  



ORDER

An increased evaluation for the service-connected lumbosacral 
adhesive arachnoiditis, lateral recess spinal stenosis at L4-
L5, and post-laminectomy syndrome, currently evaluated as 60 
percent disabling, is denied.  

A separate 20 evaluation for the service-connected back 
disability on the basis of partial right foot drop is 
granted, effective from September 23, 2002 and subject to the 
regulations governing the payment of VA monetary benefits.  

SMC for loss of use of the right foot due to service-
connected disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


